
	

116 S1836 IS: Access to Free Speech for All Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1836
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2019
			Mr. Casey (for himself, Ms. Hassan, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support national training, technical assistance, and resource centers to ensure that all
			 individuals with significant disabilities affecting communication have
			 access to the augmentative and alternative communication devices,
			 services, and supports the individuals need to interact with others, in
			 order to learn, work, socialize, and take advantage of all aspects of
			 society in the United States.
	
	
		1.Short title
 This Act may be cited as the Access to Free Speech for All Act or the AFSFA Act.
 2.FindingsCongress makes the following findings: (1)For individuals with disabilities, the lack of the ability to effectively communicate is a high predictor of poor school and post-school outcomes and creates a serious risk for abuse and neglect.
 (2)No student is too severely disabled to benefit from communication devices, services, and other supports. Students with the most significant cognitive and sensory disabilities can learn to use symbolic, augmentative, or alternative communication devices, services, or supports in 6 months or less.
 (3)Students with significant disabilities affecting communication too often enter school without communication systems that allow for participation in typical curricular activities and without the tools necessary for academic instruction and participation.
 (4)National professional organizations have identified lack of training in augmentative and alternative communication devices, services, and supports and assistive technology for students with low-incidence disabilities as one of the greatest challenges to providing supports to students with significant disabilities affecting communication.
 (5)Title II of the Americans with Disabilities Act of 1990 (including its implementing regulations) requires local educational agencies to ensure that communication with students with hearing, vision, or speech disabilities is as effective as communication with students without disabilities. To ensure this effective communication, schools must provide auxiliary aids and services where necessary to provide effective communication.
 (6)Communication is both a basic human need and right of all human beings. For individuals without access to the means for meaningful communication, this right is denied.
 (7)The leadership of individuals with significant disabilities affecting communication is essential to achieving solutions and obtaining supports that improve, for such individuals, communication access and participation in the decisions most impacting their lives.
 3.PurposeThe purpose of this Act is to provide for comprehensive training, technical assistance, and resource centers on augmentative and alternative communication devices, services, and supports that—
 (1)are created and operate in order to raise expectations and improve awareness of the need for effective augmentative and alternative communication devices, services, and supports for individuals with significant disabilities affecting communication;
 (2)identify, document, and disseminate information regarding best and promising practices (in existence on the date of identification of the practices), from research carried out in a manner that includes individuals with significant disabilities affecting communication and their families at every point in the research process, to increase communication access, literacy, and effective communication for individuals with significant disabilities affecting communication;
 (3)partner with assistive technology or engineering programs in institutions of higher education to conduct research in and development of communication options for individuals with significant disabilities affecting communication;
 (4)increase the skills of speech-language pathologists, special educators, early intervention specialists, occupational therapists, administrators, and related services personnel, to evaluate and provide communication services, and other supports to individuals with significant disabilities affecting communication to enable those individuals to obtain increased or improved—
 (A)participation in elementary, secondary, and postsecondary education; (B)academic skills including literacy and math skills;
 (C)employment and career outcomes; and (D)self-advocacy and self-determination skills; and
 (5)increase the ability of individuals with significant disabilities affecting communication to communicate, through leadership training for individuals who use augmentative or alternative communication devices, services, or supports, their families, and persons who provide devices, services, and other supports to such individuals, on topics related to self-determination, self-advocacy, and person-centered planning.
 4.DefinitionsIn this Act: (1)Augmentative or alternative communication device, service, or supportThe term augmentative or alternative communication device, service, or support means the technology, a service, or another support, used to supplement or replace speech or sign language for an individual who is unable to produce or be understood using spoken or signed language.
 (2)Eligible entityThe term eligible entity means an entity or partnership of entities that— (A)submits an application to the Secretary in accordance with section 6;
 (B)represents a partnership between at least 2 organizations demonstrating collaboration among institutions of higher education, and professional and self-advocacy disability organizations;
 (C)is, or has at least 1 lead organization that is, consumer-controlled and led and directed by a council on which a majority of the members are individuals with significant disabilities affecting communication;
 (D)has a cross-disability focus; (E)has knowledge, experience, and capacity in conducting training, technical assistance, and research pertaining to augmentative and alternative communication and assistive technology devices, services, and supports;
 (F)has experience working directly with— (i)individuals with significant disabilities affecting communication, and their families;
 (ii)elementary or secondary schools, or postsecondary education programs; (iii)independent living centers, employers, and State and local government agencies;
 (G)includes individuals with significant disabilities affecting communication in positions of leadership in the planning, management, and operation of the training, technical assistance, and research programs;
 (H)has experience developing and maintaining collaborative working relationships among self-advocacy disability organizations, professional organizations, and family organizations;
 (I)has or will establish an advisory council or similar entity, a majority of the members of which are individuals with significant disabilities affecting communication who use augmentative or alternative communication devices, systems, or supports; and
 (J)has a mission that values the importance of presuming competence of individuals with significant disabilities affecting communication and their ability to express themselves in the manner of their choosing.
				(3)Individuals with significant disabilities affecting communication
 (A)In generalThe term individual with a significant disability affecting communication means an individual of any age with 1 or more disabilities that affect communication, resulting in the need for extensive and ongoing support in order to enable the individual to participate—
 (i)in an integrated community setting; and
 (ii)in all aspects of life. (B)PluralThe term individuals with disabilities affecting communication means more than 1 individual with a disability affecting communication.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (5)Related servicesThe term related services means such services within the meaning of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (6)SecretaryThe term Secretary means the Secretary of Health and Human Services. 5.Grants (a)In generalThe Secretary shall award grants to eligible entities, through an open competition, to support comprehensive training, technical assistance, and resource centers (referred to individually in this Act as a National Resource Center).
 (b)AmountIn awarding grants under this section, the Secretary shall, to the extent practicable, award a grant to an eligible entity in an amount of not less than $500,000 and not more than $2,000,000 per year.
 (c)DistributionThe Secretary shall award not fewer than 2 and not more than 5 of the grants. The Secretary shall award the grants to eligible entities in geographically diverse regions of the Nation.
 (d)PeriodsThe Secretary shall award grants for periods of 5 years, through an open competition held initially and at the end of each 5-year period. An eligible entity that receives a grant under this section may reapply for such a grant at the end of the grant period.
			6.Applications
 (a)In generalTo be qualified to receive a grant under section 5, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (b)ContentsEach such application shall include, at a minimum, each of the following: (1)A description of the applicant’s experience in providing training, information, and support related to augmentative and alternative communication devices, services, and supports to individuals with significant disabilities affecting communication.
 (2)A description of the applicant’s experience in providing training, information, and support to early intervention specialists, and elementary education, secondary education, postsecondary education, and community personnel, related to augmentative and alternative communication devices, services, and supports.
 (3)A description of the applicant’s experience in working with State, local, and, in appropriate cases, tribal government agencies in providing training, information, and support related to augmentative and alternative communication devices, services, and supports.
 (4)A description of the applicant’s experience in disseminating training and information to multiple stakeholders.
 (5)A description of the applicant’s plan to ensure that the applicant will provide training, technical assistance, and information to the communities most in need of the knowledge and ability to obtain augmentative and alternative communication devices, services, and supports, including low-income communities, and individuals with significant disabilities affecting communication and their families.
 (6)A description of the applicant’s partnerships with consumer-controlled organizations focused on augmentative and alternative communication devices, services, and supports.
 (7)An assurance that the applicant, acting through the National Resource Center, will— (A)work with State, tribal, and local government agencies and educational agencies to disseminate information about augmentative and alternative communication devices, services, and supports;
 (B)increase the capacity of early intervention service, elementary and secondary education, postsecondary education, and developmental disability services agencies to provide and support augmentative and alternative communication devices, services, and supports for those who need such devices, services, and supports;
 (C)assist States to establish plans to ensure augmentative and alternative communication devices, services, and supports are available to those who need such devices, services, and supports;
 (D)ensure that training, technical assistance, and information developed under the grant is available in the language, including American Sign Language, of the communities served; and
 (E)provide to the Secretary requested information for purposes of evaluating the grant activities. 7.PriorityIn awarding grants for activities described in this Act, the Secretary shall give priority to eligible entities that—
 (1)demonstrate a minimum of 3 years of experience providing training and technical assistance, and disseminating information, related to augmentative and alternative communication devices, services, and supports;
 (2)propose activities that will expand the number of individuals with significant disabilities affecting communication who have access to augmentative and alternative communication devices, services, and supports to enable the individuals to participate as described in section 4(3)(A);
 (3)propose activities that will expand the number of families, educators, and disability service providers with the knowledge, skills, and abilities to promote access to augmentative and alternative communication devices, services, and supports for individuals with significant disabilities affecting communication;
 (4)propose activities that will enhance the ability of users of augmentative and alternative communication devices, services, and supports to learn about and become leaders in—
 (A)disability education and policy; and
 (B)the disability service delivery field; (5)employ individuals with significant disabilities affecting communication who use augmentative or alternative communication devices, services, or supports;
 (6)demonstrate the ability to collaborate with self-advocacy disability, education, direct service, health, employment, housing, and transportation entities, whether the entities are public agencies or private organizations; and
 (7)demonstrate expertise in promoting the use of universal design (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) in training, technical assistance, and information dissemination.
			8.Use of funds
 (a)In generalAn eligible entity that receives a grant under section 5 shall use the grant funds only for activities described in an application submitted under section 6 and approved by the Secretary, to—
 (1)identify best practices and innovative communication technologies, including free and low-cost options, for the purpose of increasing communication for individuals with significant disabilities affecting communication to enable the individuals to communicate and succeed in school, employment, and their communities;
 (2)partner with institutions of higher education with assistive technology and engineering programs, to conduct research in and development of communication options for individuals with significant disabilities affecting communication;
 (3)develop or adapt postsecondary coursework in augmentative and alternative communication devices, services, and supports for speech-language pathologists, special educators, early intervention specialists, administrators, related services personnel, and developmental disability services providers to promote best practices and innovative communication strategies for individuals with significant disabilities affecting communication;
 (4)provide leadership training for individuals who use augmentative or alternative communication devices, services, or supports, their family members, and persons who provide services and other supports to such individuals, on the use of augmentative and alternative communication devices, services, and supports, and on topics related to self-determination, self-advocacy, and person-centered planning;
 (5)conduct national, regional, State, tribal, and local training and technical assistance relating to— (A)increase the knowledge and skills related to augmentative and alternative communication devices, services, and supports of family members of individuals with significant disabilities affecting communication;
 (B)increase the knowledge and skills related to augmentative and alternative communication devices, services, and supports, of speech-language pathologists, special educators, early intervention specialists, administrators, related services personnel, and developmental disability services providers;
 (C)increase the use of augmentative and alternative communication devices, services, and supports in early intervention services, elementary school, secondary school, and postsecondary education programs;
 (D)increase the use of augmentative and alternative communication devices, services, or supports in employment settings; and
 (E)increase the knowledge of the general public to be aware of and interact with users of augmentative and alternative communication devices, services, and supports;
 (6)develop user-friendly products related to augmentative and alternative communication devices, services, and supports that include—
 (A)websites; (B)training modules;
 (C)products that facilitate making choices related to augmentative and alternative communication devices, services, and supports;
 (D)products that facilitate supported decisionmaking; (E)products that promote literacy and language development;
 (F)products that promote numeracy; (G)products that promote inclusion in elementary schools, secondary schools, postsecondary education programs, employment settings, civic engagement, and recreation and leisure settings; and
 (H)other products as identified by the eligible entities, and the advisory councils or similar entities established by the eligible entities;
 (7)link the work of the National Resource Center to existing (as of the date of the grant award) policy and activities throughout the Federal Government on self-advocacy, supported decisionmaking, person-centered planning, and community living, for individuals with disabilities and particularly for individuals with the most significant disabilities affecting communication, for the purpose of increasing success and self-determination in early intervention services, elementary education, secondary education, and postsecondary education programs;
 (8)disseminate information about augmentative and alternative communication devices, services, and supports, including products developed under paragraph (6) and the recommended voluntary standards developed by the National Advisory Committee under section 10(d) to—
 (A)professional accrediting organizations; (B)institutions of higher education;
 (C)local educational agencies and State educational agencies; (D)national, State, tribal, and local businesses, to enable the businesses to hire more individuals who use augmentative or alternative communication devices, services, or supports;
 (E)national, State, tribal, and local government agencies that provide services and other supports, including employment supports, to individuals who use augmentative and alternative communication devices, services, and supports;
 (F)national and local disability advocacy organizations, including disability self-advocacy organizations;
 (G)family support organizations, including the parent training and information centers supported under section 671 of the Individuals with Disabilities Education Act (20 U.S.C. 1471);
 (H)network partners, including the State Councils on Developmental Disabilities described in section 125 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025), the protection and advocacy systems described in section 143 of that Act (42 U.S.C. 15043), and University Centers for Excellence in Developmental Disabilities Education, Research, and Services supported under subtitle D of title I of that Act (42 U.S.C. 15061 et seq.), participating in activities under that Act (42 U.S.C. 15001 et seq.); and
 (I)other groups and entities as identified by the eligible entity and the advisory councils or similar entities established by the eligible entity; and
 (9)collaborate with— (A)State assistive technology programs;
 (B)State and local educational agencies; (C)State Councils on Developmental Disabilities described in section 125 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025);
					(D)
 the systems and University Centers described in paragraph (8)(H); (E)local boards, as defined in section 3 of the Workforce Innovation Opportunity Act (29 U.S.C. 3102); and
 (F)other State, regional, tribal, and local entities with the ability to provide support for individuals who use augmentative and alternative communication devices, services, and supports.
 9.Annual reportEach eligible entity that receives a grant under section 5 to support a National Resource Center shall annually prepare and submit to the Secretary a report containing, consistent with criteria established by the Secretary, information on—
 (1)activities conducted by the Center related to training, technical assistance, and research and dissemination of information;
 (2)research conducted by the Center, solely or in collaboration with other entities; and (3)collaboration by the Center with other entities to promote the awareness and knowledge of, and skills to support, augmentative and alternative communication devices, services, and supports for individuals with significant disabilities affecting communication and persons who provide services and other supports to those individuals.
			10.National Advisory Committee
 (a)EstablishmentThe Secretary shall establish a National Advisory Committee on Augmentative and Alternative Communication (referred to in this section as the National Advisory Committee), in the Administration for Community Living.
			(b)Composition
 (1)AppointmentThe voting members of the National Advisory Committee shall be appointed by the Secretary. (2)Membership (A)Voting membersThe National Advisory Committee shall be composed of 21 voting members, of which—
 (i)at least 11 members shall be individuals with significant disabilities affecting communication who use augmentative or alternative communication devices, services, or supports to express themselves;
 (ii)at least 6 members shall be family members of individuals who, collectively, have a variety of disabilities, including traumatic brain injury, cerebral palsy, and autism; and
 (iii)the remaining members shall be professionals, researchers, or faculty members working in the field of augmentative and alternative communication devices, services, and supports.
 (B)Ex officio nonvoting membersEach of the following shall be an ex officio nonvoting member of the National Advisory Committee: (i)The Secretary of Education.
 (ii)The Secretary of Health and Human Services. (iii)The Secretary of Veterans Affairs.
 (iv)The Secretary of Labor. (v)The Attorney General.
 (vi)The Chairperson of the National Council on Disability. (3)TermThe voting members of the Committee shall serve for terms of 3 years.
 (4)Chairperson and vice chairpersonThe members of the Committee shall select a Chairperson and Vice Chairperson from among the members of the Committee. At least 1 of the positions of Chairperson and Vice Chairperson shall be held by a person who uses augmentative or alternative communication devices, services, or supports.
				(c)Meetings
 (1)In generalThe Committee shall meet at the call of the Chairperson, but not less often than 4 times a year. (2)First meetingNot later than 60 days after the date on which all members of the National Advisory Committee have been appointed, the Committee shall hold its first meeting.
 (d)DutiesThe National Advisory Committee shall— (1)(A)recommend an initial set of voluntary standards for provision of augmentative and alternative communication devices, services, and supports to individuals who need those devices, services, and supports; and
 (B)not less often than once every 5 years thereafter, recommend updated standards described in paragraph (1); and
 (2)annually— (A)select a topic for a report related to augmentative and alternative communication devices, services, and supports; and
 (B)prepare and submit such report to the President, the officials described in subsection (b)(2)(B), and the appropriate committees of Congress.
					(e)Personnel
				(1)Travel
 expensesThe members of the National Advisory Committee shall not receive compensation for the performance of services for the National Advisory Committee, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the National Advisory Committee. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the National Advisory Committee.
				(2)Detail of
 government employeesAny Federal Government employee may be detailed to the National Advisory Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (3)Grants for staffingThe Secretary shall select 1 or more of the entities that receive a grant under section 5, to provide staff for the National Advisory Committee.
				(f)Permanent
 committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the National Advisory Committee.
 11.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000 for each of fiscal years 2020 through 2024.
		
